Citation Nr: 0842456	
Decision Date: 12/10/08    Archive Date: 12/17/08	

DOCKET NO.  06-01 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
left eye cornea scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from September 1976 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The veteran requested a Travel Board 
hearing and was scheduled and notified of such hearing, but 
he called to cancel on the day of the hearing and failed to 
appear.  There is no further hearing request or motion for a 
new hearing.  The case is not ready for appellate review and, 
for reasons provided below, must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board notes that there is some confusion with respect to 
the disability for which the veteran was originally granted 
service connection in 1982, and later findings of disability 
of the eyes which may or may not be related to on a causal or 
aggravation basis.  

The initial December 1982 rating decision noted that the 
service medical records identified a corneal ulcer which was 
apparently attributable to herpes simplex keratoveitis, with 
secondary corneal scarring of the left eye with vision at 
20/100 in the left eye, with a herpes cataract of the left 
eye.  Service connection was granted for "corneal scar left 
eye" with a 30 percent evaluation effective from the date of 
service separation, and that evaluation has remained in 
effect since that time, although the veteran has 
unsuccessfully claimed increases over the years.  

Most recently, an evaluation in excess of 30 percent was 
again denied in the rating decision now on appeal from 
June 2005, but service connection for lichen simplex 
chronicus was denied in the same rating decision, and not 
appealed by the veteran.  Recent eye examinations and 
consultations in outpatient treatment note herpes keratitis 
with scarring which appears to be the service-connected 
disability at issue, but also a microaneurysm on retinoscopy, 
lichen simplex chronicus, conjunctivitis, episcleritis, 
visual field defect, and cataracts.  Without a clear 
understanding and clinical distinction between eye disability 
incurred in service, eye disability which may be secondary to 
or aggravated by eye disability incurred in service, and any 
eye disability which is unrelated to service or a service-
connected disability, it is difficult to properly evaluate 
the disability at issue in this appeal.  

The representative has noted that the most recent VA 
examination of the eyes is now nearly three and one-half 
years old and requests a more current examination, and the 
Board concurs, not only based upon the age of the 
examination, but the need for a clinical longitudinal review 
of the veteran's record and a description of all disability 
attributable to service, and that which is not attributable 
to service.  

Although there are multiple VCAA notices to the veteran on 
file, none of them were created subsequent to the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which 
requires VA to provide very specific notice to a veteran of 
the schedular criteria necessary to substantiate a claim for 
increase.  New VCAA notice must be provided to the veteran 
which specifically identifies the service-connected 
disability and which provides him specific notice of the one 
or more areas of schedular criteria at 38 C.F.R. § 4.84a 
which would be necessary to substantiate a claim for increase 
in excess of currently assigned 30 percent evaluation.  The 
veteran has historically been evaluated with respect to 
Diagnostic Code 6029 for aphakia but to the extent that he 
manifested a herpes simplex keratoveitis with corneal ulcer 
and herpes cataract during service, all potentially 
applicable schedular criteria to his service-connected 
disability must be provided to him.  

For these reasons and bases, the claim is REMANDED to the RO 
for the following action:  

1.  Initially, the RO should review the 
file with an eye toward determining all 
left eye disability which was incurred 
during service and which should be 
considered as service connected from 1982 
forward.  The RO should then provide the 
veteran with VCAA notice which complies 
with Vazquez, supra, which includes 
notice to the veteran of the rating 
criteria at Diagnostic Code 6029, and any 
other diagnostic code or codes which may 
be applicable in evaluating the 
service-connected disability.  The RO 
should follow up to collect any 
additional evidence identified by the 
veteran as relevant to his claim, and the 
RO should certainly collect all up-to-
date records of VA outpatient treatment 
for the veteran which are not already on 
file for inclusion in the claims folder.  

2.  After completing the above 
development, the veteran should be 
referred for VA examination by a medical 
doctor ophthalmologist (not optometrist).  
The claims folder must be provided to 
this physician for review in conjunction 
with the examination.  The physician must 
provide a current eye examination for the 
veteran which includes all necessary 
testing and identification of eye 
disability.  This eye examination should, 
to the extent possible, be provided in a 
typed but longhand form with the minimum 
amount of optometric abbreviations 
possible, and with a complete explanation 
of all terms used so that it may be 
clearly understood by adjudication 
personnel at the RO and the Board.  

The physician is requested to conduct a 
longitudinal review of the record for the 
purpose of providing a clinical statement 
which identifies all identifiable 
disability of the left eye which was 
incurred in service, as well as an 
explanation of developments of the left 
eye following service separation which 
have either been caused by or aggravated 
by disability incurred in service, and to 
distinguish any superimposed, post-
service developments, which are entirely 
unrelated to left eye disability incurred 
in service or attributable thereto.  That 
is, the physician must not only provide a 
detailed report of current examination of 
left eye disability, but must also 
provide a clear uncoded explanation of 
all left eye disability which was 
incurred in service or is otherwise 
attributable thereto, distinguished from 
any left eye disability which is 
unrelated to service or to service-
connected disability.  This would include 
a discussion of the multiple findings 
reported by the Board above, such as 
lichen simplex chronicus, cataracts, 
visual field impairment, microaneurysm, 
etc.  

Eye testing must be conducted and 
reported for corrected and uncorrected 
for both near and far.  If, as reported 
in the most recent June 2005 VA 
examination of the eye, the physician 
finds that the veteran has reported 
symptoms for visual field or otherwise 
for which there is no identifiable 
pathology to support, he should clearly 
identify this, and whether or not he 
believes the veracity of the symptoms 
reported.  A complete report of 
examination which addresses the issues 
herein discussed is essential for VA 
adjudication personnel to properly 
perform an evaluation in accordance with 
the schedular rating criteria.  

3.  After completion of the above 
development, the RO should initially 
review the report of ophthalmic 
examination for completeness, and if it 
is incomplete or lacks necessary 
explanation, return it to the examining 
physician for any corrective action 
necessary.  Thereafter, the RO should 
again address the veteran's claim for 
increase.  If the decision is not to his 
and the representative's satisfaction, 
they must be provided a Supplemental 
Statement of the Case which includes a 
discussion of VCAA compliance and the 
development requested in this remand.  
The case should then be returned to the 
Board after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

